Case: 10-50256 Document: 00511319224 Page: 1 Date Filed: 12/13/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 13, 2010
                                     No. 10-50256
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

VICTOR GRANADOS-LOPEZ, also known as Victor Granados,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-2980-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Victor Granados-Lopez (Granados), a citizen of Mexico, appeals the 30-
month prison term imposed following his guilty plea conviction for illegal reentry
into the United States subsequent to deportation. See 8 U.S.C. § 1326. We
affirm.
       Granados concedes that this court’s precedent forecloses his argument that
the lack of an empirical basis for U.S.S.G. § 2L1.2 precludes an appellate
presumption that his sentence is reasonable. See United States v. Duarte, 569

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50256 Document: 00511319224 Page: 2 Date Filed: 12/13/2010

                                   No. 10-50256

F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009). However, he
raises the issue to preserve it for review in the future. Granados’s remaining
argument is that his sentence is unreasonable because it is longer than
necessary to meet the sentencing factors and goals of 18 U.S.C. § 3553(a)(2). He
contends that these factors in particular made a below-guidelines sentence
appropriate: his motive for returning to the United States, which was to see his
family, was benign; the United States “has been his home for most of his life”;
the sentence was greater than necessary to meet the goal of deterring crime and
protecting the public, because in his view he is not a recidivist; the sentence was
based on a criminal history score that overstated the seriousness of his criminal
past; and the record does not show that the sentence was necessary to provide
him with “correctional treatment.” He contends further that the presumption
of reasonableness that attaches to his sentence is not binding.
      Sentencing decisions are ordinarily reviewed for abuse of discretion.
United States v. Rowan, 530 F.3d 379, 381 (5th Cir. 2008). This review process
is bifurcated. Id. The appellate court must first ensure that the district court
did not commit a significant procedural error. Id. “The [d]istrict [c]ourt commits
a procedural error if . . . it miscalculates or fails to calculate the proper
Guidelines range; . . . [or it] imposes a sentence based on clearly erroneous facts.”
Id. If the sentence is procedurally sound, the appellate court considers the
substantive reasonableness of the sentence. Id. Because Granados does not
question its procedural soundness, the substantive reasonableness of his
sentence is the only matter at issue.
      Although he contended that a proper sentence would be one below the
guidelines range, Granados did not give reasons—other than to invoke “all the
factors in this case” and “all the factors mentioned in the PSR”—why that was
so and did not specifically object to the sentence imposed. Moreover, because the
arguments Granados presents in this court were not presented in the district
court, review is for plain error. See United States v. Mondragon-Santiago, 564

                                          2
    Case: 10-50256 Document: 00511319224 Page: 3 Date Filed: 12/13/2010

                                     No. 10-50256

F.3d 357, 361 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009); United States v.
Peltier, 505 F.3d 389, 391 (5th Cir. 2007). To succeed on plain error review,
Granados must demonstrate that the district court committed a clear or obvious
error that affects his substantial rights. See Puckett v. United States, 129 S. Ct.
1423, 1429 (2009); Mondragon-Santiago, 564 F.3d. at 361.
      “[A]   sentence   within   a    properly   calculated   Guideline   range   is
presumptively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.
2006).   Additionally, this court presumes that the § 3553(a) factors were
considered by the district court when it selected a within-guidelines sentence for
Granados. See United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006).
      Granados advances no persuasive reason for questioning the application
of the presumption of reasonableness that attaches to his within-guidelines
sentence or for disturbing the district court’s choice of sentence. See Gall v.
United States, 552 U.S. 38, 51 (2007). Consequently, Granados fails to show any
error, much less plain error, in the district court’s judgment.
      AFFIRMED.




                                          3